Box 3-NOTE: Cont’d.	Proposed amendment to claim 1 requires further consideration as the amendment to claim 1 serves to change the scope from that addressed within the final Office action of 03/16/2022.

Proposed Amendment
	Applicant may wish to amend claims 8, 11 and 13 as set forth below.

8. The holder according claim 1, wherein the second armsaid second arm to perform a movement that is directed transverse to the longitudinal extent said second arm.

11. A railing arrangement on a ceiling formwork, the railing arrangement has at least one railing holder according to claim 1, are longitudinally spaced one above another 

13. An arrangement that has a formwork panel having two longitudinal edge supports and two transverse edge supports, the formwork panel 
    
A clean version of proposed claims 8, 11 and 13 appears below.

8. The holder according claim 1, wherein the second arm is connected with a railing holder by way of a slanted-surface guide, such that tightening of the movement mechanism additionally forces said second arm to perform a movement that is directed transverse to the longitudinal extent of said second arm.

11. A railing arrangement on a ceiling formwork, the railing arrangement has at least one railing holder according to claim 1, affixed to a formwork panel, and multiple securing elements are longitudinally spaced one above another. 

13. An arrangement that has a formwork panel having two longitudinal edge supports and two transverse edge supports, the formwork panel has a holder according to claim 1 affixed on it.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                   /MICHAEL SAFAVI/                                                                   Primary Examiner, Art Unit 3631                                                                                                                                     














MS
June 22, 2022